Exhibit 10.1

 

[FORM OF]

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”), dated as of [DATE] is by and
between Bruker Corporation, a Delaware corporation (the “Company”) and [NAME OF
DIRECTOR/OFFICER] (the “Indemnitee”).

 

WHEREAS, Indemnitee is [a director/an officer] of the Company;

 

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

 

WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interests of the Company and
that the Company therefore should seek to assure such persons that
indemnification and insurance coverage is available; and

 

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
continued service as a [director/officer] of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company’s
certificate of incorporation or by-laws (collectively, the “Constituent
Documents”), any change in the composition of the Board or any change in control
or business combination transaction relating to the Company), the Company wishes
to provide in this Agreement for the indemnification of, and the advancement of
Expenses (as defined in Section 1(f) below) to, Indemnitee as set forth in this
Agreement and for the continued coverage of Indemnitee under the Company’s
directors’ and officers’ liability insurance policies.

 

NOW, THEREFORE, in consideration of the foregoing and the Indemnitee’s agreement
to continue to provide services to the Company, the parties agree as follows:

 

1.                                      Definitions. For purposes of this
Agreement, the following terms shall have the following meanings:

 

(a)                                 “Beneficial Owner” has the meaning given to
the term “beneficial owner” in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

 

(b)                                 “Change in Control” means the occurrence
after the date of this Agreement of any of the following events:

 

(i)                                     any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 25% or
more of the Company’s then outstanding Voting Securities unless the change in
relative Beneficial Ownership of the Company’s securities by any Person results
solely from a reduction in the aggregate number of outstanding shares of
securities entitled to vote generally in the election of directors;

 

--------------------------------------------------------------------------------



 

(ii)                                  the consummation of a reorganization,
merger or consolidation, unless immediately following such reorganization,
merger or consolidation, all of the Beneficial Owners of the Voting Securities
of the Company immediately prior to such transaction beneficially own, directly
or indirectly, more than 70% of the combined voting power of the outstanding
Voting Securities of the entity resulting from such transaction;

 

(iii)                               during any period of two consecutive years,
not including any period prior to the execution of this Agreement, individuals
who at the beginning of such period constituted the Board (including for this
purpose any new directors whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved) cease for any reason to constitute at least a majority
of the Board; or

 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets.

 

(c)                                  “Claim” means:

 

(i)                                     any threatened, pending or completed
action, suit, proceeding or alternative dispute resolution mechanism, whether
civil, criminal, administrative, arbitrative, investigative or other, and
whether made pursuant to federal, state or other law; or

 

(ii)                                  any inquiry, hearing or investigation that
the Indemnitee determines might lead to the institution of any such action,
suit, proceeding or alternative dispute resolution mechanism.

 

(d)                                 “Delaware Court” shall have the meaning
ascribed to it in Section 9(e) below.

 

(e)                                  “Disinterested Director” means a director
of the Company who is not and was not a party to the Claim in respect of which
indemnification is sought by Indemnitee.

 

(f)                                   “Expenses” means any and all reasonable
fees, costs and expenses, including reasonable attorneys’ and experts’ fees,
court costs, transcript costs, reasonable travel expenses, duplicating, printing
and binding costs, telephone charges, and other costs and expenses incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, be a witness or participate in,
any Claim. Expenses also shall include (i) Expenses incurred in connection with
any appeal resulting from any Claim, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent, and (ii) for purposes of Section 5 only,
Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s

 

--------------------------------------------------------------------------------



 

rights under this Agreement, by litigation or otherwise. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

 

(g)                                  “Expense Advance” means any payment of
Expenses advanced to Indemnitee by the Company pursuant to Section 4 or
Section 5 hereof.

 

(h)                                 “Indemnifiable Event” means any event or
occurrence, whether occurring before, on or after the date of this Agreement,
related to the fact that Indemnitee is or was a director, officer, employee or
agent of the Company or any subsidiary of the Company, or is or was serving at
the request of the Company as a director, officer, employee, member, manager,
trustee or agent of any other corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise (collectively
with the Company, “Enterprise”) or by reason of an action or inaction by
Indemnitee in any such capacity (whether or not serving in such capacity at the
time any Loss is incurred for which indemnification can be provided under this
Agreement).

 

(i)                                     “Independent Counsel” means a law firm,
or a member of a law firm, that is experienced in matters of corporation law and
neither presently performs, nor in the past five years has performed, services
for either: (i) the Company or Indemnitee (other than in connection with matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
agreements) or (ii) any other party to the Claim giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

(j)                                    “Losses” means any and all Expenses,
damages, losses, liabilities, judgments, fines, penalties (whether civil,
criminal or other), ERISA excise taxes, amounts paid or payable in settlement,
including any interest, assessments, any federal, state, local or foreign taxes
imposed as a result of the actual or deemed receipt of any payments under this
Agreement and all other charges paid or payable in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness or participate in, any Claim.

 

(k)                                 “Person” means any individual, corporation,
firm, partnership, joint venture, limited liability company, estate, trust,
business association, organization, governmental entity or other entity and
includes the meaning set forth in Sections 13(d) and 14(d) of the Exchange Act.

 

(l)                                     “Standard of Conduct Determination”
shall have the meaning ascribed to it in Section 9(b) below.

 

(m)                             “Voting Securities” means any securities of the
Company that vote generally in the election of directors.

 

--------------------------------------------------------------------------------



 

2.                                      Services to the Company. This Agreement
shall not be deemed an employment agreement between the Company (or any of its
subsidiaries or Enterprise) and Indemnitee.

 

3.                                      Indemnification. Subject to Section 9
and Section 10 of this Agreement, the Company shall indemnify Indemnitee, to the
fullest extent permitted by the laws of the State of Delaware in effect on the
date hereof, or as such laws may from time to time hereafter be amended to
increase the scope of such permitted indemnification, against any and all Losses
if Indemnitee was or is or becomes a party to or participant in, or is
threatened to be made a party to or participant in, any Claim by reason of or
arising in part out of an Indemnifiable Event, including, without limitation,
Claims brought by or in the right of the Company, Claims brought by third
parties, and Claims in which the Indemnitee is solely a witness, in all cases
related to an Indemnifiable Event.

 

4.                                      Advancement of Expenses. Indemnitee
shall have the right to advancement by the Company, prior to the final
disposition of any Claim by final adjudication to which there are no further
rights of appeal, of any and all Expenses actually and reasonably paid or
incurred by Indemnitee in connection with any Claim arising out of an
Indemnifiable Event. Indemnitee’s right to such advancement is not subject to
the satisfaction of any standard of conduct. Without limiting the generality or
effect of the foregoing, within 30 days after any request by Indemnitee, the
Company shall, in accordance with such request, (a) pay such Expenses on behalf
of Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to pay
such Expenses, or (c) reimburse Indemnitee for such Expenses. In connection with
any request for Expense Advances, Indemnitee shall not be required to provide
any documentation or information to the extent that the provision thereof would
undermine or otherwise jeopardize attorney-client privilege. In connection with
any request for Expense Advances, Indemnitee shall execute and deliver to the
Company an undertaking (which shall be accepted without reference to
Indemnitee’s ability to repay the Expense Advances) to repay any amounts paid,
advanced, or reimbursed by the Company for such Expenses to the extent that it
is ultimately determined, following the final disposition of such Claim, that
Indemnitee is not entitled to indemnification hereunder. Indemnitee’s obligation
to reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.

 

5.                                      Indemnification for Expenses in
Enforcing Rights. To the fullest extent allowable under applicable law, the
Company shall also indemnify against, and, if requested by Indemnitee, shall
advance to Indemnitee subject to and in accordance with Section 4, any Expenses
actually and reasonably paid or incurred by Indemnitee in connection with any
action or proceeding by Indemnitee for (a) indemnification or reimbursement or
advance payment of Expenses by the Company under any provision of this
Agreement, or under any other agreement or provision of the Constituent
Documents now or hereafter in effect relating to Claims relating to
Indemnifiable Events, and/or (b) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification or
insurance recovery, as the case may be.  However, in the event that Indemnitee
is ultimately determined not to be entitled to such indemnification or insurance
recovery, as the case may be, then all amounts advanced under this Section 5
shall be repaid. Indemnitee shall be required to reimburse the Company in the
event that a final judicial determination is made that such action brought by
Indemnitee was frivolous or not made in good faith.  Indemnitee acknowledges
that any claim or action pursued by Indemnitee against the

 

--------------------------------------------------------------------------------



 

Company for anything other than claims for recovery of expenses or insurance
coverage, in each case related to an Indemnifiable Event, are not covered by
this section.

 

6.                                      Partial Indemnity. If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for a portion of any Losses in respect of a Claim related to an Indemnifiable
Event but not for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.

 

7.                                      Notification and Defense of Claims.

 

(a)                                 Notification of Claims. Indemnitee shall
notify the Company in writing as soon as practicable of any Claim which could
relate to an Indemnifiable Event or for which Indemnitee could seek Expense
Advances, including a brief description (based upon information then available
to Indemnitee) of the nature of, and the facts underlying, such Claim. The
failure by Indemnitee to timely notify the Company hereunder shall not relieve
the Company from any liability hereunder unless the Company’s ability to
participate in the defense of such claim was materially and adversely affected
by such failure.

 

(b)                                 Defense of Claims. The Company shall be
entitled to participate in the defense of any Claim relating to an Indemnifiable
Event at its own expense and, except as otherwise provided below, to the extent
the Company so wishes, it may assume the defense thereof with counsel reasonably
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election to assume the defense of any such Claim, the Company shall not be
liable to Indemnitee under this Agreement or otherwise for any Expenses
subsequently directly incurred by Indemnitee in connection with Indemnitee’s
defense of such Claim other than reasonable costs of investigation or as
otherwise provided below. Indemnitee shall have the right to employ its own
legal counsel in such Claim, but all Expenses related to such counsel incurred
after notice from the Company of its assumption of the defense shall be at
Indemnitee’s own expense; provided, however, that if (i) Indemnitee’s employment
of its own legal counsel has been authorized by the Company, (ii) Indemnitee has
reasonably determined that there may be a conflict of interest between
Indemnitee and the Company in the defense of such Claim, (iii) after a Change in
Control, Indemnitee’s employment of its own counsel has been approved by the
Independent Counsel or (iv) the Company shall not in fact have employed counsel
to assume the defense of such Claim, then Indemnitee shall be entitled to retain
its own separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any such Claim) and all Expenses related to such
separate counsel shall be borne by the Company.

 

8.                                      Procedure upon Application for
Indemnification. In order to obtain indemnification pursuant to this
Agreement, Indemnitee shall submit to the Company a written request therefor,
including in such request such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification following the final
disposition of the Claim. Indemnification shall be made insofar as the Company
determines Indemnitee is entitled to indemnification in accordance with
Section 9 below.

 

--------------------------------------------------------------------------------



 

9.                                      Determination of Right to
Indemnification.

 

(a)                                 Mandatory Indemnification; Indemnification
as a Witness.

 

(i)                                     To the extent that Indemnitee shall have
been successful on the merits or otherwise in defense of any Claim relating to
an Indemnifiable Event or any portion thereof or in defense of any issue or
matter therein, including without limitation dismissal without
prejudice, Indemnitee shall be indemnified against all Losses relating to such
Claim in accordance with Section 3 to the fullest extent allowable by law.

 

(ii)                                  To the extent that Indemnitee’s
involvement in a Claim relating to an Indemnifiable Event is to prepare to serve
and serve as a witness, and not as a party, the Indemnitee shall be indemnified
against all Losses incurred in connection therewith to the fullest extent
allowable by law.

 

(b)                                 Standard of Conduct. To the extent that the
provisions of Section 9(a) are inapplicable to a Claim related to an
Indemnifiable Event that shall have been finally disposed of, any determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law that is a legally required condition to indemnification of
Indemnitee hereunder against Losses relating to such Claim and any determination
that Expense Advances must be repaid to the Company (a “Standard of Conduct
Determination”) shall be made as follows:

 

(i)                                     if no Change in Control has occurred,
(A) by a majority vote of a quorum of the Disinterested Directors, (B) if such a
quorum is not obtainable or, even if obtainable, if a quorum of the
Disinterested Directors so directs, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and

 

(ii)                                  if a Change in Control shall have
occurred, (A) if the Indemnitee so requests in writing, by a majority vote of a
quorum of the Disinterested Directors or (B) otherwise, by Independent Counsel
in a written opinion addressed to the Board, a copy of which shall be delivered
to Indemnitee.

 

The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within 30 days of such request, any and all Expenses incurred by
Indemnitee in cooperating with the person or persons making such Standard of
Conduct Determination.

 

(c)                                  Making the Standard of Conduct
Determination. The Company shall use its reasonable best efforts to cause any
Standard of Conduct Determination required under Section 9(b) to be made as
promptly as practicable. If the person or persons designated to make the
Standard of Conduct Determination under Section 9(b) shall not have made a
determination within 45 days after the later of (A) receipt by the Company of a
written request from Indemnitee for indemnification pursuant to Section 8 (the
date of such receipt being the “Notification Date”) and (B) the selection of an
Independent

 

--------------------------------------------------------------------------------



 

Counsel, if such determination is to be made by Independent Counsel, then
Indemnitee shall be deemed to have satisfied the applicable standard of conduct;
provided that such 45-day period may be extended for a reasonable time, not to
exceed an additional 15 days, if the person or persons making such determination
in good faith requires such additional time to obtain or evaluate information
relating thereto. Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
Claim.

 

(d)                                 Payment of Indemnification. If, in regard to
any Losses:

 

(i)                                     Indemnitee shall be entitled to
indemnification pursuant to Section 9(a);

 

(ii)                                  no Standard Conduct Determination is
legally required as a condition to indemnification of Indemnitee hereunder; or

 

(iii)                               Indemnitee has been determined or deemed
pursuant to Section 9(b) or Section 9(c) to have satisfied the Standard of
Conduct Determination,  then the Company shall pay to Indemnitee, within 10 days
after the later of (A) the Notification Date or (B) the earliest date on which
the applicable criterion specified in clause (i), (ii) or (iii) is satisfied, an
amount equal to such Losses.

 

(e)                                  Selection of Independent Counsel for
Standard of Conduct Determination. If a Standard of Conduct Determination is to
be made by Independent Counsel pursuant to Section 9.1(b)(i), the Independent
Counsel shall be selected by the Board of Directors, and the Company shall give
written notice to Indemnitee advising [him/her] of the identity of the
Independent Counsel so selected. If a Standard of Conduct Determination is to be
made by Independent Counsel pursuant to Section 9.1(b)(ii), the Independent
Counsel shall be selected by Indemnitee, and Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected. In either case, Indemnitee or the Company, as applicable, may, within
five days after receiving written notice of selection from the other, deliver to
the other a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not satisfy the criteria set forth in the definition of
“Independent Counsel” in Section 1(i), and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person or firm so selected shall act as Independent Counsel. If
such written objection is properly and timely made and substantiated, (i) the
Independent Counsel so selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit; and (ii) the non-objecting party may, at its option, select an
alternative Independent Counsel and give written notice to the other party
advising such other party of the identity of the alternative Independent Counsel
so selected, in which case the provisions of the two immediately preceding
sentences, the introductory clause of this sentence and numbered clause (i) of
this sentence shall apply to such subsequent selection and notice. If
applicable, the provisions of clause (ii) of the immediately preceding sentence
shall apply to successive alternative

 

--------------------------------------------------------------------------------



 

selections. If no Independent Counsel that is permitted under the foregoing
provisions of this Section 9(e) to make the Standard of Conduct Determination
shall have been selected within 20 days after the Company gives its initial
notice pursuant to the first sentence of this Section 9(e) or Indemnitee gives
its initial notice pursuant to the second sentence of this Section 9(e)  as the
case may be, either the Company or Indemnitee may petition the Court of Chancery
of the State of Delaware (“Delaware Court”) to resolve any objection which shall
have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or to appoint as Independent Counsel a person to be
selected by the Court or such other person as the Court shall designate, and the
person or firm with respect to whom all objections are so resolved or the person
or firm so appointed will act as Independent Counsel. In all events, the Company
shall pay all of the reasonable fees and expenses of the Independent Counsel
incurred in connection with the Independent Counsel’s determination pursuant to
Section 9(b).

 

(f)                                   Presumptions and Defenses.

 

(i)                                     Indemnitee’s Entitlement to
Indemnification. In making any Standard of Conduct Determination, the person or
persons making such determination shall presume that Indemnitee has satisfied
the applicable standard of conduct and is entitled to indemnification, and the
Company shall have the burden of proof to overcome that presumption and
establish that Indemnitee is not so entitled. Any Standard of Conduct
Determination that is adverse to Indemnitee may be challenged by the Indemnitee
in the Delaware Court. No determination by the Company (including by its
directors or any Independent Counsel) that Indemnitee has not satisfied any
applicable standard of conduct may be used as a defense to any legal proceedings
brought by Indemnitee to secure indemnification or reimbursement or advance
payment of Expenses by the Company hereunder or create a presumption that
Indemnitee has not met any applicable standard of conduct.

 

(ii)                                  Reliance as a Safe Harbor. For purposes of
this Agreement, and without creating any presumption as to a lack of good faith
if the following circumstances do not exist, Indemnitee shall be deemed to have
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Company if Indemnitee’s actions or
omissions to act are taken in good faith reliance upon the records of the
Company, including its financial statements, or upon information, opinions,
reports or statements furnished to Indemnitee by the officers or employees of
the Company or any of its subsidiaries in the course of their duties, or by
committees of the Board or by any other Person (including legal counsel,
accountants and financial advisors) as to matters Indemnitee reasonably believes
are within such other Person’s professional or expert competence and who has
been selected with reasonable care by or on behalf of the Company. In addition,
the knowledge and/or actions, or failures to act, of any director, officer,
agent or employee of the Company shall not be imputed to Indemnitee for purposes
of determining the right to indemnity hereunder.

 

--------------------------------------------------------------------------------



 

(iii)                               No Other Presumptions. For purposes of this
Agreement, the termination of any Claim by judgment, order, settlement (whether
with or without court approval) or conviction, or upon a plea of nolo contendere
or its equivalent, will not create a presumption that Indemnitee did not meet
any applicable standard of conduct or have any particular belief, or that
indemnification hereunder is otherwise not permitted.

 

(iv)                              Defense to Indemnification and Burden of
Proof. It shall be a defense to any action brought by Indemnitee against the
Company to enforce this Agreement (other than an action brought to enforce a
claim for Losses incurred in defending against a Claim related to an
Indemnifiable Event in advance of its final disposition) that it is not
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed. In connection with any such action or any related Standard of
Conduct Determination, the burden of proving such a defense or that the
Indemnitee did not satisfy the applicable standard of conduct shall be on the
Company.

 

(v)                                 Resolution of Claims. The Company
acknowledges that a settlement or other disposition short of final judgment may
be successful on the merits or otherwise for purposes of Section 9.1(a)(i) if it
permits a party to avoid expense, delay, distraction, disruption and
uncertainty. In the event that any Claim relating to an Indemnifiable Event to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
action, claim or proceeding with our without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise for purposes of Section 9.1(a)(i). The Company shall have
the burden of proof to overcome this presumption.

 

10.                               Exclusions from Indemnification.
Notwithstanding anything in this Agreement to the contrary, the Company shall
not be obligated to:

 

(a)                                 indemnify or advance funds to Indemnitee for
Expenses or Losses with respect to proceedings initiated by Indemnitee,
including any proceedings against the Company or its directors, officers,
employees or other indemnitees and not by way of defense, except:

 

(i)                                     proceedings referenced in Section 5
above (unless a court of competent jurisdiction determines that each of the
material assertions made by Indemnitee in such proceeding was not made in good
faith or was frivolous); or

 

(ii)                                  where the Company has joined in or the
Board has consented to the initiation of such proceedings.

 

(b)                                 indemnify Indemnitee if a final decision by
a court of competent jurisdiction determines that such indemnification is
prohibited by applicable law.

 

--------------------------------------------------------------------------------



 

(c)                                  indemnify Indemnitee for the disgorgement
of profits arising from the purchase or sale by Indemnitee of securities of the
Company in violation of Section 16(b) of the Exchange Act, or any similar
successor statute.

 

(d)                                 indemnify or advance funds to Indemnitee for
Indemnitee’s reimbursement to the Company of any bonus or other incentive-based
or equity-based compensation previously received by Indemnitee or payment of any
profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
under Section 304 of the Sarbanes-Oxley Act of 2002 in connection with an
accounting restatement of the Company or the payment to the Company of profits
arising from the purchase or sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act).

 

11.                               Settlement of Claims. The Company shall not be
liable to Indemnitee under this Agreement for any amounts paid in settlement of
any threatened or pending Claim related to an Indemnifiable Event effected
without the Company’s prior written consent, which shall not be unreasonably
withheld; provided, however, that if a Change in Control has occurred, the
Company shall be liable for indemnification of the Indemnitee for amounts paid
in settlement if an Independent Counsel has approved the settlement. The Company
shall not settle any Claim related to an Indemnifiable Event in any manner that
would impose any Losses on the Indemnitee without the Indemnitee’s prior written
consent.

 

12.                               Duration. All agreements and obligations of
the Company contained herein shall continue during the period that Indemnitee is
a director or officer of the Company (or is serving at the request of the
Company as a director, officer, employee, member, trustee or agent of another
Enterprise) and shall continue thereafter (i) so long as Indemnitee may be
subject to any possible Claim relating to an Indemnifiable Event (including any
rights of appeal thereto) and (ii) throughout the pendency of any proceeding
(including any rights of appeal thereto) commenced by Indemnitee to enforce or
interpret his or her rights under this Agreement, even if, in either case, he or
she may have ceased to serve in such capacity at the time of any such Claim or
proceeding.

 

13.                               Non-Exclusivity. The rights of Indemnitee
hereunder will be in addition to any other rights Indemnitee may have under the
Constituent Documents, the General Corporation Law of the State of Delaware, any
other contract or otherwise (collectively, “Other Indemnity Provisions”);
provided, however, that (a) to the extent that Indemnitee otherwise would have
any greater right to indemnification under any Other Indemnity
Provision, Indemnitee will be deemed to have such greater right hereunder and
(b) to the extent that any change is made to any Other Indemnity Provision which
permits any greater right to indemnification than that provided under this
Agreement as of the date hereof, Indemnitee will be deemed to have such greater
right hereunder.

 

14.                               Liability Insurance. For the duration of
Indemnitee’s service as a [director/officer] of the Company, and thereafter for
so long as Indemnitee shall be subject to any pending Claim relating to an
Indemnifiable Event, the Company shall use commercially reasonable efforts
(taking into account the scope and amount of coverage available relative to the
cost thereof) to continue to maintain in effect policies of directors’ and
officers’ liability insurance providing

 

--------------------------------------------------------------------------------



 

coverage that is at least substantially comparable in scope and amount to that
provided by the Company’s current policies of directors’ and officers’ liability
insurance. In all policies of directors’ and officers’ liability insurance
maintained by the Company, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are provided to
the most favorably insured of the Company’s directors, if Indemnitee is a
director, or of the Company’s officers, if Indemnitee is an officer (and not a
director) by such policy. Notwithstanding the foregoing, the Company shall have
no obligation to obtain or maintain such insurance if the Company determines in
good faith that such insurance is not reasonably available, if the premium costs
for such insurance are disproportionate to the amount of coverage provided, if
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit, or if Indemnitee is covered by similar
insurance maintained by a parent or subsidiary of the Company.

 

15.                               No Duplication of Payments. The Company shall
not be liable under this Agreement to make any payment to Indemnitee in respect
of any Losses to the extent Indemnitee has otherwise received payment under any
insurance policy, the Constituent Documents, Other Indemnity Provisions or
otherwise of the amounts otherwise indemnifiable by the Company hereunder.

 

16.                               Subrogation. In the event of payment to
Indemnitee under this Agreement, the Company shall be subrogated to the extent
of such payment to all of the rights of recovery of Indemnitee. Indemnitee shall
execute all papers required and shall do everything that may be necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.

 

17.                               Amendments. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be binding unless in the form of a writing signed by the party against
whom enforcement of the waiver is sought, and no such waiver shall operate as a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver. Except as specifically provided herein,
no failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.

 

18.                               Binding Effect. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company), assigns,
spouses, heirs and personal and legal representatives. The Company shall require
and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all or a substantial part of
the business and/or assets of the Company, by written agreement in form and
substances satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.

 

19.                               Severability. The provisions of this Agreement
shall be severable in the event that any of the provisions hereof (including any
portion thereof) are held by a court of competent

 

--------------------------------------------------------------------------------



 

jurisdiction to be invalid, illegal, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law.

 

20.                               Notices. All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if delivered by hand, against receipt, or mailed, by postage
prepaid, certified or registered mail:

 

(a)                                 if to Indemnitee, to the address set forth
on the signature page hereto.

 

(b)                                 if to the Company, to:  BRUKER CORPORATION

 

Attn: General Counsel

 

40 Manning Road,

 

Billerica, MA 02821

 

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

 

21.                               Governing Law. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts made and to be performed in such state
without giving effect to its principles of conflicts of laws.

 

22.                               Mutual Acknowledgement.  Both the Company and
Indemnitee acknowledge that in certain instances, Federal law or public policy
may override applicable state law and prohibit the Company from indemnifying its
directors and officers under this Agreement or otherwise. For example, the
Company and Indemnitee acknowledge that the Securities and Exchange Commission
(“SEC”) has taken the position that indemnification is not permissible for
liabilities arising under certain federal securities laws, and federal
legislation prohibits indemnification for certain ERISA violations. Indemnitee
understands and acknowledges that the Company has undertaken or may be required
in the future to undertake with the SEC to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

 

23.                               Headings. The headings of the sections and
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction or
interpretation thereof.

 

24.                               Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original, but all of which together shall constitute one and the same
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

BRUKER CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

 

--------------------------------------------------------------------------------